DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 2, 4 – 12, and 14 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches A method comprising: capturing first and second thermal images of a scene by an image capture component; selecting a first pixel of the first thermal image and a second pixel of the second thermal image, wherein the first and second pixels have values corresponding to first and second measured thermal radiation intensity values associated with an object in the scene; determining the coordinates of the object corresponding to the first and second pixels using the first and second measured thermal radiation intensity values and the angle; and calculating an emitted thermal radiation intensity of the object using the determined coordinates and the first and second measured thermal radiation intensity values to compensate for attenuation associated with transmission of the emitted thermal radiation from the scene to the image capture component.  However, the closest prior art does not teach determining coordinates of the object in the scene by: determining a first location of the selected first pixel and a different second location of the selected second pixel, the first location and the different second location on an image plane associated with the image capture component, determining an angle defined by the image capture component and the first location of the selected first pixel and the different second location of the selected second pixel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487